DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Amendment
This Office Action is made in response to amendment, filed 11/23/2021. Claims 1 and 9 have been amended 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 11/23/2021. 
With respect to Claim Rejections - 35 USC § 103, the independent claim1 has been amended to include “based on detecting a second user while the first standby screen is displayed, controls the display to reduce a size of the plurality of first elements and to display a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user.” The Applicant submits that Landow does not disclose the amended feature recited in claim 1, specifically reducing a size of the plurality of first elements. In response, the Examiner agrees and finds JEONG (US 2017/0140504 A1) to teach this amended feature (see rejection below). The Applicant further submits that Lashina does not clearly disclose that the processor “controls the display to display a first standby screen comprising a plurality of first elements corresponding to the first user'”, and “controls the display ... to display a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user”, as recited in claim 1. In response, the Examiner notes that it is Landow and not Lashina that discloses first and second standby screens [para.0016]. Lashina teaches the function of providing screens in the display for each detected user [FIG.2A & para.0018]. The corresponding to a plurality of categories in which the plurality of contents [selected by the user] are classified”. In response, the Examiner notes that it is Landow and not Lashina that discloses this feature. Paragraph 0006 of Landow discloses a method for entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories). Paragraph 0018 discloses a user of the electronic device initiates personalization, such as by selecting an option to personalize the home screen in a setup menu (contents selected by a user) of the electronic device. FIG.3 illustrates on a standby home screen (element 310) having user selected plurality of modules (category) information on a plurality of contents, i.e. bill payment module (element 322), weather module (element 324) stock module (element 326). Again, Lashina teaches the function of providing screens in the display for each detected user [FIG.2A & para.0018].
The Applicant submits independent claim 9 is similar to independent claim 1, and for at least the reason discussed above, independent claims 1 and 9 are patentable over the applied references. And that the dependent claims incorporate the requirements of the respective independent claims and accordingly, the dependent claims are likewise patentable. In response, with respect to the applicant arguments of independent claims 1 and 9, and dependent claims 2-8 and 10-15 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., Pub No US 2014/0181876 A1 (hereinafter Landow) in view of Lashina et al., Pub No US 2009/0322678 A1 (hereafter Lashina) and further in view of JEONG et al., Pub No US 2017/0140504 A1 (hereafter JEONG).

Regarding Claim 1, Landow discloses an electronic device, comprising:
a display [FIG(s).2,3,4 & para.0032: Discloses an entertainment system (element 200) includes a set-top box (element 210), a remote control (element 212), and a display or monitor (element 214).];
a communicator [para.0040: Discloses a user may initiate personalization of the standby screen and may select modules to add or remove in operation by using the remote control device (element 212) and a graphical user interface (a communicator).]; and
a processor configured to receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0006: Discloses a method for entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories); and para.0018: Discloses a user of the electronic device initiates personalization, such as by selecting an option to personalize the home screen in a setup menu (contents selected by a user) of the electronic device; and para.0035: Discloses the control logic (element 220) may include one or more processors configured to execute instructions directing the processor to perform operations; and FIG.3: Discloses on illustrating on a standby home screen (element 310) a plurality of modules (category) , and control the display to display a standby screen based on the received information on the received standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive video content from a media service provider, an output interface communicatively coupled with a display, and control logic. The control logic is operable to enter a standby mode of the television receiver, load modules based on personalization indicators, retrieve content that is associated with the modules, generate a first video signal while the television receiver is in one of the standby mode and a startup mode, wherein the video signal includes the content, initiate transmission of the first video signal to the display through the output interface, generate a second video signal based on the received video content when the television receiver is in an active mode, and initiate transmission of the second video signal to the display through the output interface.],
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents are classified [FIG.3 & para.0041: Discloses the standby home screen (element 310) displayed on the monitor (element 214) when the set-top box (element 214) is in the standby mode. The home screen (element 310) includes at least one module (element 320). The example illustrated includes a bill payment module (element 322), a weather module (element 324), and a stock module (element 326), i.e. a plurality of categories. A plurality of content are categorized to their relevant category, i.e. classified. For example, the TODAY and TOMORROW weather content information (plurality of elements) are included in the Weather Module (element 324) category.], and
Although Landow discloses the method may be performed for each of a plurality of users (first user, second user, …) of the electronic device to associate particular personalized home screens with particular users [para.0016], Landow does not explicitly disclose wherein the processor, based on detecting a first user, controls the display to display a first standby screen comprising a plurality of first elements corresponding to the first user, and, based on detecting a second user while the first standby screen is displayed, controls the display to display a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user (emphasis added to distinguish the elements not taught by Landow). However, in analogous art, Lashina discloses 
Although Lashina discloses when the system detects users, standby screens (element 230 – a first standby screen and element 235 - a second standby screen) are displayed on the display [FIG.2A & para.0018], and the system also detects users manually adjusting their private screen parameters and content (reducing screen or increasing screen) such as position and size [para.007 & para.0033 FIG.4A]. The combined teachings of Landow and Lashina do not explicitly disclose controls the display to reduce a size of the plurality of first elements and to display a second standby screen (emphasis added to distinguish the elements not taught by Landow and Lashina)... However, in analogous art, JEONG discloses that while reducing the size of a screen, the layout of elements within the window may be reduced [para(s).0008, 0013]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Landow and Lashina in view of JEONG to reduce a size of the plurality of first elements within a window when window size is reduced. One would be motivated at the time of the invention to have this capability due to in recent years, the size of electronic devices, including display apparatuses, has been reduced. There is a need for flexible displays that allow for changeable display area size (JEONG: para.0003).

Regarding Claim 2, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 1, and Landow further discloses wherein the processor is configured to:
based on information on the standby screen being changed, receive the changed information on the standby screen through the communicator [para.0040: Discloses the control logic (element 220 - processor) generates an image associated with the graphical user interface (communicator). The user then manipulates the remote control device (element 212) to enter user input to the control logic (element 220) while the control logic (element 220) provides visual feedback regarding that input to the user by way of the generated image.], and
control the display to display the standby screen by changing the plurality of elements based on the received, changed information on the standby screen [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) by using the remote control device (element 212) and a graphical user interface.].

Regarding Claim 3, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 1, and Landow further discloses wherein the processor is configured to:
control the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen (operation 110 - para.0018, select a home screen instance to personalize (operation 112 - para.0019), indicate modules to include in home screen (operation 114 - para.0020), configure layout of home screen modules (operation 116 - para.0022), and select conditions associated with displaying the modules (operation 118 - para.0023).], and
control the display to display content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode (element 420). The transitioned home screen (content screen) displays content.].

Regarding Claim 4, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should be appreciated that the electronic device may enter the standby mode in response to a user command with a remote control or in response to an event in the electronic device itself. For example, the electronic device may enter the standby mode after an idle timer expires; and para.0025: Discloses a media service provider may "push" certain modules to a set-top box while the set-top box is currently in use or while the set-top box is in the standby mode.].

Regarding Claim 5, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on the display being changed from the content mode to the standby node, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen (operation 110 - para.0018, select a home screen instance to personalize (operation 112 - para.0019), indicate modules to include in home screen (operation 114 - para.0020), configure layout of home screen modules (operation 116 - para.0022), and select conditions associated with displaying the modules (operation 118 - para.0023); and para.0025: Discloses standby modules are loaded (operation 162) based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected (in operation 118). In some embodiments, the conditions for loading some modules may be selected by the media service provider associated with the electronic device.].

Regarding Claim 6, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 2, and Landow further discloses wherein change in the plurality of elements includes at least one of deleting at least one element of the plurality of elements, adding a new element to the plurality of elements, and changing a size or a color of an element of the plurality of elements [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (operation 114) by using the remote control device (element 212) and a graphical user interface.].

Regarding Claim 7, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a background image layer comprising at least one element and a screen comprising an object layer comprising a graphic object [para.0040: Discloses the control logic (element 220) generates an image associated with the graphical user interface. The user then manipulates the remote control device (element 212) to enter user input to the control logic (element 220) while the control logic (element 220) provides visual feedback regarding that input to the user by way of the generated image.].

Regarding Claim 8, the combined teachings of Landow, Lashina and JEONG discloses the electronic device of claim 7, and Landow further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a weather graphic object corresponding to an outside weather information on the object layer [FIG.3: Discloses the electronic device operating in the standby mode displays a standby home screen that includes a weather module that corresponds to outside weather information].

Regarding Claim 9, Landow discloses a control method of an electronic device, the method comprising:
receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0006: Discloses the method includes entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories); and para.0018: Discloses a user of the ; and
displaying a standby screen based on the received information on the standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive video content from a media service provider, an output interface communicatively coupled with a display, and control logic. The control logic is operable to enter a standby mode of the television receiver, load modules based on personalization indicators, retrieve content that is associated with the modules, generate a first video signal while the television receiver is in one of the standby mode and a startup mode, wherein the video signal includes the content, initiate transmission of the first video signal to the display through the output interface, generate a second video signal based on the received video content when the television receiver is in an active mode, and initiate transmission of the second video signal to the display through the output interface.],
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents is classified [FIG.3 & para.0041: Discloses a standby home screen (element 310) displayed on the monitor (element 214) when the set-top box (element 210) is in the standby mode. The home screen (element 310) is generated by an output interface (element 222) of the set-top box (element 210) and transmitted to the monitor (element 214) by an audio/video output (element 232). The home screen (element 310) includes at least one module (element 320). The example illustrated includes a bill payment module (element 322), a weather module (element 324), and a stock module (element 326), i.e. a plurality of categories. A plurality of content are categorized to their relevant category, i.e. classified. For example, the TODAY and TOMORROW weather content information (plurality of elements) are included in the Weather Module (element 324) category.], and
based on detecting a first user, displaying a first standby screen comprising a plurality of first elements corresponding to the first user, and, based on detecting a second user while the first standby screen is displayed, displaying a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user (emphasis added to distinguish the elements not taught by Landow). However, in analogous art, Lashina discloses providing display screens for each user to display information, the display screens (element 230 – a first standby screen and element 235 - a second standby screen) may be embedded in the window 205 [FIG.2A & para.0018]. Paragraph 0030 discloses detecting users and providing new displays to the users. So, a second user may be detected while the first standby screen is displayed since a new display is provided for the second user as illustrated in FIG.2A, also a camera is used for the detection of users as also illustrated in FIG.2A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Landow in view of Lashina to detect users and provide display for each user. One would be motivated at the time of the invention to have this capability due to  a need to providing comfort and flexibility to multiple users for interacting and using a window system to provide information of interest to the users (Lashina: para.0005).
Although Lashina discloses when the system detects users, standby screens (element 230 – a first standby screen and element 235 - a second standby screen) are displayed on the display [FIG.2A & para.0018], and the system also detects users manually adjusting their private screen parameters and content (reducing screen or increasing screen) such as position and size [para.007 & para.0033 FIG.4A]. The combined teachings of Landow and Lashina do not explicitly disclose reducing a size of the plurality of first elements and to display a second standby screen (emphasis added to distinguish the elements not taught by Landow and Lashina)... However, in analogous art, JEONG discloses that while reducing the size of a screen, the layout of elements within the window may be reduced [para(s).0008, 0013]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Landow and Lashina in view of JEONG to reduce a size of the plurality of 

Regarding Claim 10, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 9, and Landow further discloses wherein the displaying further comprises:
based on the  information on the standby screen having been changed, receiving the changed information on the standby screen [para.0040: Discloses the control logic (element 220 - processor) generates an image associated with the graphical user interface (communicator). The user then manipulates the remote control device (element 212) to enter user input to the control logic (element 220) while the control logic (element 220) provides visual feedback regarding that input to the user by way of the generated image.], and displaying the standby screen by changing the plurality of elements based on the received, changed information on the standby screen [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) by using the remote control device (element 212) and a graphical user interface.].

Regarding Claim 11, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 9, and Landow further discloses wherein the displaying comprises controlling the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen (operation 110 - para.0018, select a home screen instance to personalize (operation 112 - para.0019), indicate modules to include in home screen (operation 114 - para.0020), configure layout of home screen modules (operation 116 - para.0022), and select conditions associated with displaying the modules (operation 118 - para.0023).], and displaying content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode (element 420). The transitioned home screen (content screen) displays content.].

Regarding Claim 12, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 11, and Landow further discloses wherein the receiving comprises, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display of the electronic device, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should be appreciated that the electronic device may enter the standby mode in response to a user command with a remote control or in response to an event in the electronic device itself. For example, the electronic device may enter the standby mode after an idle timer expires; and para.0025: Discloses a media service provider may "push" certain modules to a set-top box while the set-top box is currently in use or while the set-top box is in the standby mode.].

Regarding Claim 13, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 11, and Landow further discloses wherein the receiving comprises, based on a display of the electronic device being changed from the content mode to the standby mode, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen (operation 110 - para.0018, select a home screen instance to personalize (operation 112 - para.0019), indicate modules to include in home screen (operation 114 - para.0020), configure layout of home screen modules (operation 116 - para.0022), and select conditions associated with displaying the modules (operation 118 - para.0023); and para.0025: Discloses standby modules are loaded (operation 162) based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected (in operation 118). In some .

Regarding Claim 14, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 10, and Landow further discloses wherein the changing the plurality of elements incudes at least one of deleting at least one element of the plurality of elements, adding new element to the plurality of elements, and changing a size or color of an element of the plurality of elements [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (operation 114) by using the remote control device (element 212) and a graphical user interface.].

Regarding Claim 15, the combined teachings of Landow, Lashina and JEONG discloses the control method of claim 11, and Landow further discloses wherein the displaying further comprises:
based on the electronic device operating in the standby mode, displaying a screen comprising a background image layer comprising at least one element and an object layer comprising a graphic object [para.0040: Discloses the control logic (element 220) generates an image associated with the graphical user interface. The user then manipulates the remote control device (element 212) to enter user input to the control logic (element 220) while the control logic (element 220) provides visual feedback regarding that input to the user by way of the generated image.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yat Cheung NGAI, (US 2016/0216850 A1) – Discloses providing creating and allocating new windows on a display for multiple users comprising resizing windows [0014].
John 0. Louch, (US 2016/0349974 A1) – Discloses reducing the size of a first window to accommodate displaying a second window in the region of the display [0238].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426